Case 3:19-cv-00303 Document 1-1 Filed 03/01/19 Page 1 of 9




         EXHIBIT A
                    Case 3:19-cv-00303 Document 1-1 Filed 03/01/19 Page 2 of 9




Jonathan Rivera

From:                            Darehn Ehrhardt <darehn@tsmail.us>
Sent:                            Friday, November 2, 2018 11:46 AM
To:                              Jonathan Rivera
Subject:                         RE: Purchase Order 157294 from Stag Arms LLC



From my understanding yes. This is a blurb we send out to business when we partner with them to address that very
question actually:

      •   Tactical Superiority is a U.S. based original equipment manufacturer, registered with the U.S.
          Government. All items manufactured by Tactical Superiority will be manufactured in accordance with
          specifications and/or drawings by the U.S. Government or our customers. Items procured, and not
          specifically manufactured by/for Tactical Superiority are purchased from U.S. manufacturers and/or
          U.S. Government suppliers.


Thanks,

Darehn Ehrhardt
Senior Account Executive
Tactical Superiority, Inc./
Sol Invictus Arms
305 North Drive Suite G
Melbourne, FL 32934
W: 321.426.7531
darehn@tsmail.us




From: Jonathan Rivera <jonathan@stagarms.com>
Sent: Friday, November 2, 2018 11:19 AM
To: Darehn Ehrhardt <darehn@tsmail.us>
Subject: RE: Purchase Order 157294 from Stag Arms LLC

Ok, does that mean your sources are manufacturing in the US as well?

Thanks,


                                                          1
                             Case 3:19-cv-00303 Document 1-1 Filed 03/01/19 Page 3 of 9



                                  Jonathan Rivera
                                  Inventory & Purchasing
                                  Manager
                                  Stag Arms
                                  p: 860.229.9994x223
                                  f: 860.229.3738
STAGARIJS"                        w: www .stagarms.com
 This email, incfuding attachment(s) is subject to restrictions pursuant to the Arms Export Control Act (22 U.S. C. 2778); federal regufotions, including, but not limited to,
 the International Traffic in Arms Regulations (22 C.F.R. 120, et seq.); and/or other federal Jaws and regulations. The export or other transfer a[ tilfs email and/ or
attachment(s) ootside of the United States, whether in original form, altered form, as a constftuenr parr, or otherwise, is prohibited without propn, prior authori:wtfon
from the United States State Deportment and/or other departments and agencies of the United States. Violations may be punished by criminal and/or civil penalties.
This email and/or attochment(.s) moy be subject to ot"her rest"riaions. Stag Arms, LLC does not provide legal advice; you shoufd consulf your own legal counsel
regarding these issues.


From: Darehn Ehrhardt <darehn@tsmail.us>
Sent: Friday, November 2, 2018 11:03 AM
To: Jonathan Rivera <jonathan@stagarms.com>
Subject: RE: Purchase Order 157294 from Stag Arms LLC

Hey Jonathan -

Anything we don't machine ourselves we buy here in the US.

Thanks,

Darehn Ehrhardt
Senior Account Executive
Tactical Superiority, Inc./
Sol Invictus Arms
305 North Drive Suite G
Melbourne, FL 32934
W: 321.426.7531
darehn@tsmail.us




From: Jonathan Rivera <jonathan@stagarms.com>
Sent: Thursday, November 1, 2018 5:37PM
To: Darehn Ehrhardt <darehn@tsmail.us>
Subject: RE: Purchase Order 157294 from Stag Arms LLC

Hey Darehn,

                                                                                      2
                            Case 3:19-cv-00303 Document 1-1 Filed 03/01/19 Page 4 of 9



I am not sure if I asked but are your parts made in the USA?

Thanks,


                                 Jonathan Rivera
                                 Inventory & Purchasing
                                 Manager
                                 Stag Arms
                                 p: 860.229.9994x223
                                 f: 860.229.3738
STAG ARMS'                       w: www.stagarms.com
This email, including attachment(s) is subject to restrictions pursuant to the Arms Export Control Act {22 U.S. C. 2778); federal regu!atiom, including, but not limited to,
the International traffic in Arms Regulations {22 C.F.R, 120, et seq,); and/or other federal laws and regulations. TIJe export or other transfer of this email and/ or
attachment(s) outside of the United States, whether in original form, altered form, as a constituent parl, or otherwise, i5 prohibited without propt'f, prior authorization
from the United States State Deportment and/or other departments and agencies of the United States. Violations may be punished by criminal and/or civil penalties,
 This email and/or attachment(s) may be subject to other restrictions. Stag Arms, LLC does not provfde legal advice; you should consult yo!!r own legal counsel
regarding these issues.



From: Darehn Ehrhardt <darehn@tsmail.us>
Sent: Friday, October 26, 2018 2:15 PM
To: Jonathan Rivera <jonathan@stagarms.com>
Subject: RE: Purchase Order 157294 from Stag Arms LLC

Of course. 300 each at a time or just 300 now?

Thanks,

Darehn Ehrhardt
Senior Account Executive
Tactical Superiority, Inc./
Sol Invictus Arms
305 North Drive Suite G
Melbourne, FL 32934
W: 321.426.7531
darehn@tsmail.us




From: Jonathan Rivera <jonathan@stagarms.com>
Sent: Friday, October 26, 2018 2:12PM


                                                                                     3
                    Case 3:19-cv-00303 Document 1-1 Filed 03/01/19 Page 5 of 9



Stag Arms LLC
                                                                            Purchase Order
515 John Downey Dr
New Britain, CT 06051                                                            Date      P.O. No.

                                                                               1117/2018    157315



       Vendor                                         Ship To
    Tactical Superiority                            Stag Arms LLC
     305 North Drive, Suite G                       515 John Downey Dr
     Melbourne, FL 32934                            New Britain, CT 06051




                                                                                           Terms

                                                                                           Net 30




                                                                  Total                     $11,250.00
                   Case 3:19-cv-00303 Document 1-1 Filed 03/01/19 Page 6 of 9



Stag Arms LLC
                                                                           Purchase Order
515 John Downey Dr
New Britain, CT 06051                                                           Date       P.O. No.

                                                                              11112/2018    157329



       Vendor

     Tactical Superiority                           tag Arms LLC
     305 North Drive, Suite G                      515 John Downey Dr
     Melbourne, FL 32934                           New Britain, CT 06051




                                                                                           Terms

                                                                                           Net 30




                                                                 Total                      $11,250.00
                    Case 3:19-cv-00303 Document 1-1 Filed 03/01/19 Page 7 of 9



Stag Arms LLC
                                                                            Purchase Order
515 John DoVvney Dr
New Britain, CT 0605 I                                                           Date       P.O. No.

                                                                               11/13/2018    157332



       Vendor

     Tactical Superiority                             agAnns LLC
     305 North Drive, Suite G                       515 John Downey Dr
     Melbourne, FL 32934                            New Britain, CT 06051




                                                                                            Terms

                                                                                            Net30



STAG300644    Ambi Charging Handle- Steel Version




                                                                  Total                       $5,400.00
                   Case 3:19-cv-00303 Document 1-1 Filed 03/01/19 Page 8 of 9



Stag Arms LLC
                                                                            Purchase Order
515 John Downey Dr
New Britain, CT 06051                                                            Date       P.O. No.

                                                                               11/15/2018    157349



       Vendor
     Tactical Superiority                           , tag Anns LLC
     305 North Drive, Suite G                       515 John Downey Dr
     Melbourne, FL 32934                            New Britain, CT 06051




                                                                                            Terms

                                                                                            Net30



STAG300644    Ambi Charging Handle~ Steel Version   500                                        5,625.00




                                                                  Total                       $5,625.00
                    Case 3:19-cv-00303 Document 1-1 Filed 03/01/19 Page 9 of 9



Stag Arms LLC
                                                                               Purchase Order
515 John Downey Dr
New Britain, CT 06051                                                               Date       P.O. No.

                                                                                  11123/2018    157362



       Vendor                                            Ship To

     Tactical Superiority                              Stag Arms LLC
     305 North Drive, Suite G                          5 t5 John Downey Dr
     Melbourne, FL 32934                               New Britain, CT 06051




                                                                                               Terms

                                                                                               Net 30



STAG300644    Arnbi Charging Handle- Steel Version   10,000                                     105,000.00




                                                                     Total                     $105,000.00
